Case 1:19-cr-00150-RM Document 86 Filed 08/21/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00150-RM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

JUSTIN BOWEN NEISLER,

Defendant.


        GOVERNMENT'S MOTION TO DISMISS THE PENDING INDICTMENTS
                      AT THE TIME OF SENTENCING



       The United States of America, by and through United States Attorney Jason R.

Dunn for the District of Colorado, and Patricia Davies, Assistant United States Attorney,

respectfully moves this Court to enter an order dismissing the Indictment (Doc. # 16),

the Superseding Indictment (Doc. # 37), and the Second Superseding Indictment (Doc.

# 56), at the time of the sentencing hearing in this matter.

       The defendant entered his guilty plea on January 9, 2020, to Count 1 of the

Information (Doc. # 70). As part of the parties’ plea agreement (Doc. # 73), the

government agreed to the Indictment at the time of the sentencing hearing.

       Accordingly, the United States requests that, at the time of sentencing hearing for

the defendant Justin Bowen Neisler, this Court dismiss the Indictment, the Superseding




                                             1
Case 1:19-cr-00150-RM Document 86 Filed 08/21/20 USDC Colorado Page 2 of 3




Indictment, and the Second Superseding Indictment in this case.

      Respectfully submitted this 21st day of August, 2020.

                                               JASON R. DUNN
                                               United States Attorney

                                               By: s/ Patricia Davies
                                               Patricia Davies
                                               Assistant United States Attorney
                                               United States Attorney’s Office
                                               1801 California Street, Suite 1600
                                               Denver, Colorado 80202
                                               Telephone: (303) 454-0100
                                               Email: Patricia.Davies@usdoj.gov
                                               Attorney for the Government




                                          2
Case 1:19-cr-00150-RM Document 86 Filed 08/21/20 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE

          I hereby certify that on this 21st day of August, 2020, I electronically filed the
 foregoing GOVERNMENT'S MOTION TO DISMISS THE PENDING INDICTMENTS
AT THE TIME OF SENTENCING with the Clerk of the Court using the CM/ECF system,
which will send notification of such filing to all parties of record.


                                          By: s/Amy McDaniel
                                          Amy McDaniel
                                          Legal Assistant
                                          United States Attorney’s Office




                                             3
